           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHARLES DAVID EARWOOD                                       PLAINTIFF

V.                         No. 3:19 -cv-47-DPM

GARY KELLEY, Chief of Police,
Marion; and DENNIS BURNS,
Assistant Chief of Police, Marion                       DEFENDANTS

                                 ORDER
     Status report,   NQ   34, appreciated.   Motion to dismiss, N 30,
granted. Earwood's complaint will be dismissed without prejudice for
failure to prosecute. LOCAL RULE 5.5(c)(2). An infornui pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                   D.P. Marshall Jr.'
                                   United States District Judge

                                      3 Mvic4     O(O
